DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted April 25, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendments
4.	The amendments to the claims filed on May 23, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
5.	Pursuant MPEP 803.02 the search and examination was extended.  The full scope of the elected claims was searched and examined.  See below, Section 7, for elected claims.
Election/Restrictions
6.	Claims 27-39, 47 and 48 directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 40-43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 40-43 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 22, 2021 is hereby partially withdrawn.  Claims 44-46 do not require the limitations of an allowable product and are thus not rejoined.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
7.	Claims 27-48 are pending.  Claims 27-43, 47 and 48 are elected and under examination:  claims 27-39, 47 and 48 are allowed; claims 40-43 are rejected.  Claims 44-46 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 40-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being palliative treatment, does not reasonably provide enablement for prophylactic, preventative, or curative treatment of the diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating diseases associated with heparanase activity, for example, Type 1 diabetes, Type 2 diabetes, nephritis, glomerulonephritis, cancer, etc.  The specification defines treatment as encompassing palliative, preventative/prophylactic, curative treatments.  See specification page 10.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art recognizes the palliative treatment of the diseases claimed.  See for example references of Hamoud et al. and Coombe et al.  These references show a nexus between the utility of the claimed compounds and the treatment of, for example, hyperglycemia, diabetes, cancer.  The present specification provides further guidance on using the claimed compounds for treatment of oxidative damage to the retina.  

Neither the state of the art nor the present specification provide guidance on the curative or preventative/prophylactic treatment of the claimed diseases.  The present specification does not provide any examples or direction on how to use the claimed compounds for prevention or curing any of the claimed diseases.  Moreover, the state of the art does not recognize that the diseases claimed can be prevented or cured.  See references of Cancer-prevention, Diabetes-prevention, Cancer-cure, Diabetes-cure.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the claimed compounds to find a method for prophylactically and curatively treating the claimed diseases within the full scope.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626